                      Case 21-50207-KBO                      Doc 9         Filed 08/16/21             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                                                  Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                         Debtors.                                        (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,
                                                                                         Adv. Proc. No. 21-50207 (KBO)
                                        Plaintiff,

 v.

 DELTA FABRICATION & MACHINE INC.,

                                        Defendant.

                  NOTICE OF COMPETING PROPOSED SCHEDULING ORDERS

PLEASE TAKE NOTICE OF THE FOLLOWING:

           1.         On March 3, 2021, George L. Miller, appointed as the chapter 7 trustee (the

“Trustee”) of the Debtors’ bankruptcy estates, filed the Complaint for Avoidance and Recovery

of Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the “Complaint”) with the U.S.

Bankruptcy Court for the District of Delaware (the “Court”) against defendant Delta Fabrication

& Machine Inc. (the “Defendant,” and together with Plaintiff, the “Parties”).

           2.         Following agreed extensions, on April 5, 2021, Defendant filed its Answer.

           3.         The Parties have discussed a form of scheduling order to submit in this matter but

have been unable to agree on terms.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:235690.1 57095/002
                  Case 21-50207-KBO         Doc 9       Filed 08/16/21   Page 2 of 2




        4.        Accordingly, attached hereto as Exhibit A is the form of scheduling order

proposed by the Plaintiff and attached hereto as Exhibit B is the form of scheduling order

proposed by the Defendant.

        5.       For the Court’s benefit, attached hereto as Exhibit C is a redline comparison of

each proposed scheduling order.

        6.       The Parties will be prepared to discuss the scheduling orders at the initial

scheduling conference set for August 17, 2021 at 11:00 a.m. (ET).


Dated: August 16, 2021                       PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Andrew W. Caine (CA Bar No. 110345)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, Delaware 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                              Counsel to Plaintiff George L. Miller,
                                              Chapter 7 Trustee




DOCS_DE:235690.1 57095/002                          2
